Opinion by
Keefe, J.
It appeared at the trial, from the testimony of the examiner, that the shipment consisted of two varieties of pineapples in tins, one containing unripe pineapples used by restaurants or bakeries or in making glazed fruits, such pineapples being packed in water which is not used by the consumer; the other variety of pineapples preserved in syrup, the syrup consisting of part of the juice of the pineapple sweetened with syrup and probably some water. The plaintiff, to support its contention that the dutiable weight of the pineapples is the net weight exclusive of the water or syrup in the can, cited several cases but these were found not to support the claim made. An examination of the evidence presented disclosed nothing to warrant a reversal of the collector’s action. The protest was overruled.